PER CURIAM.
Respondent, Larry Gordon, a member of our Bar, was appointed to represent an indigent criminal defendant seeking post-conviction relief, specifically a reduction in his sentence. Respondent failed to initiate any contact with his client and failed to file a motion to reduce sentence as requested by the client. As a result, the client lost his opportunity to seek a reduction in sentence.
In accord with the Hearing Committee, the Board on Professional Responsibility (“Board”) has found that respondent violated Rule 1.3(a) (duty to represent client zealously and diligently) of the District of Columbia Rules of Professional Conduct. The Board recommends that respondent be publicly censured for his misconduct.
Bar Counsel has informed the court that she takes no exception to the Board’s report and recommendation. Respondent has not filed any exceptions to the Board’s report and recommendation.
This court will accept the Board’s findings as long as they are supported by substantial evidence in the record. D.C. Bar R. XI, § 9(g)(1). Moreover, we will impose the sanction recommended by the Board “unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted.” Id. Respondent’s failure to file any exceptions to the Board’s report and recommendation increases this court’s already substantial deference to the Board. D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997).
We find substantial support in the record for the Board’s findings, and, accordingly, we accept them. Given our heightened deference to the Board’s unopposed recommendation, we also accept the sanction recommended by the Board. Accordingly, it is
ORDERED that Larry Gordon be, and hereby is, publicly censured.

So ordered.